 1                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9       CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10
11 SOPHIE KAZARIAN, an individual,       Case No. 8:21-cv-00993 JLS(ADSx)
12            Plaintiff,                 ORDER GRANTING STIPULATION
                                         TO AMEND COMPLAINT AND TO
13       v.                              REMAND CASE
14 COASTAL HEART, INC. a California
   corporation; ANIL ASHAKNIN a/k/a
15 ANIL SHAH, an individual; and DOES
   1 - 100, inclusive;
16
                 Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                         ORDER
 2         On June 25, 2021, the Parties to the above-referenced action filed a Joint
 3
     Stipulation for Filing of Second Amended Complaint Dismissing the Federal Claim
 4
 5 and Requesting Remand. The Court having reviewed that stipulation orders as
 6 follows:
 7
         1. Plaintiff shall file her Second Amended Complaint within three days of the
 8
 9            date of this order; and
10
           2. Upon the filing of the Second Amended Complaint, the Clerk shall remand
11
              the above-captioned matter to Orange County Superior Court, 30-02020-
12
13            01171132-CU-WT-CJC
14
15
           IT IS SO ORDERED.
16
17
18
     DATED: July 02, 2021                   ___________________________________
19
                                                HON. JOSEPHINE L. STATON
20                                             UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
